Election/Restrictions
Applicant’s election without traverse of invention I claims 23-39 in the reply filed on 5/25/2022 is acknowledged.
Claims 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Specification
This application repeats a substantial portion of prior applications 12/660,748  filed 3/2/2010, which was continuation of application 13/828,450 was added iPad™ in the disclosure, was new subject matter.
Further, the first generation iPad was released on 4/3/2010 by Apple. Therefore, the date 3/2/2010 is before the date 4/3/2010.
The substitute specifications filed 12/09/2014, 5/15/2014, and 5/6/2020 have not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
On page 48, page 49, page 52, the prior applications 12/660,748 filed 3/2/2010, which was continuation of application 13/828,450 was added iPad™ being new subject matter.
The amendments to specification filed 12/09/2014 claim priority of applications 12/660,748 filed 3/2/2010, was added iPad™ being new subject matter.
The amendments to specifications filed 5/15/2014 claim priority of applications 12/660,748 filed 3/2/2010, was added iPad™ and added [139] being new subject matter.
The amendments to specifications filed 5/6/2020 claim priority of the applications 12/660,748 filed 3/2/2010, was added iPad™ being new subject matter.
The amendments filed 12/09/2014, 5/15/2014, and 5/6/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
iPad™ was introduced in the application 12/660,748 filed 3/2/2010 is the date before the release date 4/3/2010 of iPad™. Therefore, applications 12/660,748, which was continuation of application 13/828,450 were added iPad™ in the disclosure, was new subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Priority
This application 13/828,450 repeats a substantial portion of prior applications 12/660,748 filed 3/2/2010 and 61/209,172 filed 3/32009, 11/810,486 filed 6/6/2007, 10/366,008 filed 2/13/2003, and 60/418,870 filed 10/15/2002, and adds and claims additional disclosure not presented in the prior application. Since this application names the inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
In regards to the pending claims 23-39, the Examiner conducts a prior art search including limitation “user input device” e.g. iPhone or remote controller, not iPad based on the actual filing date 3/14/2013 of the current application instead of the earlier filing date, 10/15/2002. The effective filing date of the later-filed application is the actual filing date of the later-filed application, not the filing date of the prior-filed application. See MPEP § 706.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 23, line 2 recites “to receive data”, line 4 recites “a signal sent by the transceiver” render the claim indefinite because “data” and “signal” are not related. These claims are rendered as indefinite. 
Claim 30, line 2 recites “receiving data”, line 5 recites “transmitting the signal” render the claim indefinite because “data” and “signal” are not related. These claims are rendered as indefinite. 
The dependent claims are rejected for depending upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the transceiver" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The dependent claims 24-29 are rejected for depending upon a rejected base claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24, 27, 29-30, 32, 34, 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al. US 2006/0056855 in view of Yeh US 2008/0264816.
Regarding claim 23, Nakagawa teaches an ornament system (Fig 51, ¶382-¶383) comprising:  
an ornamental member (683, ¶382, Fig 51) having a body, a signal transceiver (684, ¶356, Fig 51) configured to receive data; 
a signal sent by the transceiver (643, ¶352, Fig 46) in response to activation of the user input device (641, ¶352, Fig 46), wherein the signal is configured for selection of a television network channel (see ¶353).
Nakagawa does not teach a processor coupled to a user input device, a memory, and the signal transceiver.
Yeh teaches an ornamental system having a processor (a microprocessor 32) coupled to a user input device (a button 15 and a camera 6), a memory (a storage 31), and the signal transceiver (USB 17). See Yeh Fig 5 and ¶23-¶26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Yeh into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve a new design for an audiovisual apparatus for taking images and playing multimedia data. Yeh ¶7.

Regarding claim 24, Yeh teaches the ornament system of claim 23, further comprising a display (4, Fig 5) coupled to the processor (32, Fig 5).

Regarding claim 27, Nakagawa teaches the ornament system of claim 26, where the video display displays at least some information received via the signal transceiver (see Nakagawa ¶168).

Regarding claim 29, Yeh teaches the ornament system of claim 23, where the ornament is a holiday ornament (see Yeh ¶8).

Regarding claim 30, Nakagawa teaches a method for an ornament system (Fig 51, ¶382-¶383) comprising: 
receiving data at a signal transceiver (684, ¶356, Fig 51) in an ornamental member (683, ¶382, Fig 51) having a body;
activating a user input device (641, Fig 46, ¶352) and generating a signal (see ¶353);
transmitting the signal, where the signal is configured for selection of a television network (see ¶353).
Nakagawa does not teach a user input device coupled to a processor, a memory, and the signal transceiver.
Yeh teaches an ornamental system having a user input device (a button 15 and a camera 6) coupled to a processor (a microprocessor 32), a memory (a storage 31), and the signal transceiver (USB 17). See Yeh Fig 5 and ¶23-¶26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Yeh into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve a new design for an audiovisual apparatus for taking images and playing multimedia data. Yeh ¶7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

Regarding claim 32, Nakagawa teaches the method of claim 31, where the displaying includes at least some information received via the signal transceiver being displayed upon the display (see Nakagawa ¶168).

Regarding claim 34, Yeh teaches the ornament system of claim 31, where the ornament is a holiday ornament (see Yeh ¶8).

Regarding claim 37, Nakagawa teaches the ornament system of claim 36, where the display displays at least some information received via the signal transceiver (see Nakagawa ¶168).

Regarding claim 39, Yeh teaches the ornament system of claim 30, where the ornament is a holiday ornament (see Yeh ¶8).

Claims 25-26, 28, 31, 33, 35-36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa and Yeh as applied to claims 23 and 30 above, and further in view of Nakamura US 2008/0160224.
Regarding claims 25 and 35, Nakagawa and Yeh do not teach the signal being sent includes, activation of a user-perceptible display.
Nakamura teaches at least one user input interface in operable communication with the display panel. The user interface is used to select images to be displayed on the display panel to activate. See Nakamura ¶13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

Regarding claim 26, Nakagawa and Yeh do not teaches a video display coupled to the processor.
Nakamura teaches the ornament system includes a video display coupled to the computer. See Nakamura ¶30 and ¶50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

Regarding claim 31, Nakagawa and Yeh do not teach displaying on a display coupled to the processor a user-perceptible image.
Nakamura teaches images selectively displayed on the display panel are preferably perceivable. Nakamura ¶11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

Regarding claim 36, Nakagawa and Yeh do not teach displaying graphical data on a display coupled to the processor.
Nakamura teaches ornament 10 includes display panel 12 for displaying at least one image 14 thereon, electronic images, including a photograph, computer graphic and a video. Nakamura ¶29-¶30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

	Regarding claims 28, 33 and 38, Nakagawa and Yeh do not teach the video display is curved display.
Nakamura teaches the display panel has a concave curvature. See Nakamura ¶11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made incorporate the teachings of Nakamura into the system of Nakagawa.  The modification of one familiar element for another known in the ornamental device, the combination must do more than yield predictable result. The motivation for doing so would improve an ornament that can be reused as new and/or different media is uploaded thereinto and/or received thereby. Nakamura ¶6.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 10, 2022